LISTING and CONSULTANT AGREEMENT

THIS LISTING AND CONSULTANT AGREEMENT (the "Agreement") is made as of September
27, 2007, by and among EASTBRIDGE INVESTMENT GROUP CORPORATION, INC., an Arizona
corporation ("EBIG"), and AREM WINE PTY, LTD., an Australian entity ("AREM").

SECTION 1

CONSULTING SERVICES.

Section 1.1 Listing and consultant Services. Subject to the terms and conditions
hereof, EBIG agrees to provide certain services to AREM to assist with its
listing as a public company in the United States and expansion of its business
operations in Asian territories.

Section 1.2 Consideration. AREM shall pay to EBIG the payment price of USD
$700,000, as consideration for the services subject to the additional terms
listed below.

(a)

EBIG agrees to assist AREM with guidance on becoming listed as a public company
in the United States by paying for the following expenses associated with the
initial listing process:

·

Reasonable legal fees directly related to the SEC and NASD on behalf of AREM.

·

Reasonable auditing and accounting fees for auditing AREM.

·

Initial transfer agent fees, stock certificates.

·

Reasonable transactional fee for a shell if needed based solely on the decision
of EastBridge.

·

Reasonable legal and auditing fees for a shell or holding company.

·

Reasonable legal and auditing fees for combining a shell or holding company with
AREM.

·

Reasonable miscellaneous fees arising out of dealings with the SEC and NASD on
behalf of AREM.

·

One year of public and investors relations from the first trading date.




(b)

Immediately after successful listing, AREM is responsible for its own ordinary
legal and auditing fees.

(c)

Any unreasonable and extraordinary legal and auditing needs are not included.

(d)

AREM is responsible for paying the Australian accountants to assist and provide
the needed financial data for EastBridge's auditors to do the listing audit work
from the USA.

--------------------------------------------------------------------------------

 

SECTION 2

CLOSING DATE; PAYMENT AND DELIVERY.




Section 2.1 Closing Date. The closing under this Agreement with respect to the
consulting services pursuant to Section 1.1 hereof (the "Closing") shall take
place as soon as reasonably practicable after the satisfaction or waiver of the
conditions to Closing set forth in Section 5, at such other times, dates and
places upon which EBIG and AREM shall mutually agree (the date of the Closing is
hereinafter referred to as the "Closing Date").

(a)

Payment, in US dollars, and Delivery. AREM shall deliver cash consideration to
EBIG in three separate payments. First, AREM shall deliver $ 300,000 to EBIG
within two weeks after the Closing. Second, AREM shall deliver an additional $
200,000 to EBIG once AREM becomes a reporting company to the SEC (Securities and
Exchange Commission of the US) per SEC regulations. This step is defined as:
AREM's application with the SEC for becoming a public company is officially
filed and AREM's corp data, quarterly statements are filed with the SEC's
official website, the same as the other public companies. Finally, AREM shall
deliver $ 200,000 to EBIG after AREM becomes listed as a public company on a
U.S. market.

SECTION 3

REPRESENTATIONS AND WARRANTIES OF AREM.




AREM hereby represents and warrants to EBIG as follows:

Section 3.1 Organization. AREM is a corporation duly incorporated and validly
existing under the laws of Australia and is in good standing under such laws.
AREM has all requisite corporate power and authority to own, lease and operate
its properties and assets, and to carry on its business as presently conducted
and as proposed to be conducted.

Section 3.2 Capitalization. The authorized capital stock of AREM consists of
1000 shares of Common Stock, $1 par value per share, of which 950 shares were
issued and outstanding as of Sept 25, 2007. All such issued and outstanding
shares of Common Stock have been duly authorized and validly issued and are
fully paid and non-assessable and were issued in compliance with all applicable
Australian laws.

Section 3.3 Authorization. AREM has all corporate right, power and authority to
enter into this Agreement and to consummate the transactions contemplated
hereby. All corporate actions on the part of AREM, its directors and
stockholders necessary for the authorization, execution, delivery and
performance of this Agreement by AREM has been taken. This Agreement has been
duly executed and delivered by AREM and constitutes a legal, valid and binding
obligation of AREM, enforceable against AREM in accordance with its terms,
subject to laws of general application relating to bankruptcy, insolvency and
the relief of debtors and rules of law governing specific performance,
injunctive relief or other equitable remedies.

Section 3.4 No Conflict. The execution and delivery of this Agreement does not,
and the consummation of the transactions contemplated hereby will not result in
any violation of, or

2

--------------------------------------------------------------------------------

 

default (with or without notice or lapse of time, or both), or give rise to a
right of termination, cancellation or acceleration of any obligation or to a
loss of a benefit, under, any provision of AREM’s articles of Incorporation, as
amended, or Bylaws of AREM, as amended, or any mortgage, indenture, lease or
other agreement or instrument, license, judgment, order, decree, statute, law,
ordinance, rule, listing or stock exchange rule, or regulation applicable to
AREM, its properties or assets.

Section 3.5 Consents, Etc.. No consent, approval or authorization of or
designation, declaration or filing with AREM’s shareholders or any governmental
authority on the part of AREM is required in connection with the execution and
delivery of this Agreement.

Section 3.6 Litigation. There is no pending or, to the best of AREM's knowledge,
threatened lawsuit, administrative proceeding, arbitration, labor dispute or
governmental investigation ("Litigation") to which AREM is a party or by which
any portion of its assets taken as a whole may be bound, and which Litigation if
adversely determined would have a material adverse effect on AREM.

Section 3.7 Financial Statements. The unaudited balance sheets, statements of
operations, cash flows, and stockholders' equity of AREM for the past two fiscal
years then ended fairly represent the financial conditions of AREM at such
dates. Such balance sheets and statements of operations, cash flows, and
stockholders' equity will be prepared in accordance with United States generally
accepted accounting principles ("GAAP") (and in compliance with the regulations
promulgated by the SEC) prior to AREM becoming eligible to be listed as a public
company in the U.S market. The term "Material Adverse Change" shall mean (a) a
material adverse change in the business, financial condition, results of
operations or prospects of AREM, or (b) the occurrence and continuance of any
event or circumstance which could reasonably be expected to have a material
adverse effect on AREM's ability to perform its obligations under this Agreement
or any material Agreement of AREM.

Section 3.8 Interested Party Transactions. Except as otherwise reflected in the
Reports, no executive officer, director or stockholder owning 5% of the
outstanding Common Stock of AREM or any "affiliate" or "associate" (as these
terms are defined in Rule 405 promulgated under the Securities Act) of any such
person or entity or AREM has or has had, either directly or indirectly, (a) an
interest in any person or entity which (i) furnishes or sells services or
products that are furnished or sold or are proposed to be furnished or sold by
AREM, or (ii) purchases from or sells or furnishes to AREM any goods or
services, or (b) a beneficial interest in any contract or agreement to which
AREM is a party or by which it may be bound or affected.

Section 3.9 Authority. AREM has all right, power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby. This
Agreement has been duly executed and delivered by AREM and constitutes a legal,
valid and binding obligation of AREM, enforceable against AREM in accordance
with its terms, subject to laws of general application relating to bankruptcy,
insolvency and the relief of debtors and rules of law governing specific
performance, injunctive relief or other equitable remedies, and to limitations
of public policy.

3

--------------------------------------------------------------------------------




SECTION 4

CONDITIONS TO OBLIGATIONS OF PARTIES.




Section 4.1 Conditions to Obligations of AREM. AREM's obligation to pay cash
consideration at the Closing is, at the option of AREM, which may waive any such
conditions to the extent permitted by law, subject to the fulfillment on or
prior to the Closing Date of the following conditions:

(a)

All covenants, agreements and conditions contained in this Agreement to be
performed by EBIG on or prior to such purchase shall have been performed or
complied with in all respects and the foregoing shall be certified in writing by
an executive officer of EBIG.

(b)

There shall not then be in effect any legal or other order enjoining or
restraining the transactions contemplated by this Agreement.

Section 4.2 Conditions to Obligations of EBIG. EBIG may waive any such
conditions to the extent permitted by law, subject to the fulfillment on or
prior to the Closing Date of the following conditions:

(a)

The representations and warranties made by AREM in Section 3 hereof shall be
true and correct in all material respects when made, and shall be true and
correct in all material respects on the Closing Date with the same force and
effect as if they had been made on and as of said date and the foregoing shall
be certified in writing by AREM.

(b)

All covenants, agreements and conditions contained in this Agreement to be
performed by AREM on or prior to the Closing Date shall have been performed or
complied with in all material respects, and the foregoing shall be certified in
writing by AREM.

(c)

There shall not then be in effect any legal or other order enjoining or
restraining the transactions contemplated by this Agreement.

 

SECTION 5

MISCELLANEOUS.

Section 5.1 Termination. EBIG may terminate its obligation to perform or observe
any of its covenants and agreements hereunder to any AREM if AREM violates in
any material respect any of the covenants or agreements of AREM under this
Agreement, and AREM may terminate its obligations to perform or observe any of
its covenants and agreements hereunder if EBIG violates or fails to perform in
any respect any of the covenants or agreements of EBIG under this Agreement.

Section 5.2 Governing Law. THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS BY
THE LAWS OF THE STATE OF ARIZONA AS APPLIED TO CONTRACTS ENTERED INTO SOLELY
BETWEEN RESIDENTS OF, AND TO BE PERFORMED ENTIRELY WITHIN, SUCH STATE.

4

--------------------------------------------------------------------------------

Section 5.3 Survival. The representations and warranties in Section 3 of this
Agreement shall survive any investigation made by AREM or EBIG for a period of
two years after the Closing Date and all covenants and agreements contained
herein shall survive the execution and delivery of this Agreement in accordance
with their terms.

Section 5.4 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns. Except as otherwise provided in this Agreement, this Agreement may
not be assigned by a party without the prior written consent of the other party
except by operation of law, in which case the assignee shall be subject to all
of the provisions of this Agreement.

Section 5.5 Notice. Any notice or other communication given under this Agreement
shall be sufficient if in writing and will be effective as of (a) the date of
receipt if delivered by hand, by messenger or by courier, or transmitted by
facsimile, to a party at its address set forth below (or at such other address
as shall be designated for such purpose by such party in a written notice to the
other party hereto) or (b) three days after the date when the same shall have
been posted by registered mail, return receipt requested, in any post office in
the United States of America, postage prepaid and addressed to the party at such
address:




If to EBIG:

EastBridge Investment Group Corporation, Inc.

2101 East Broadway Road, Unit 30

Tempe, Arizona 85282

Fax +1 480 966 0808

Attn: Norm Klein




If to AREM:

AREM Wines Pty, Ltd.

Australia

Level 4, 180 Albert Road, South Melbourne Victoria 3205 Australia

Phone: + 61-3-9699 3266

Facsimile: + 613 9682 79593000

Attn: Thomas Tang

APC Marketing PTY, LTD.

Level 4, 180 Albert Road, South Melbourne Victoria 3205 Australia





Phone: + 61-3-9699 3266

Facsimile: + 613 9682 79593000

Attn: Thomas Tang




with a copy to:

Dieterich & Mazarei, LP

11300 W. Olympic Blvd, Suite 800

Los Angeles, Ca 90064

Attn: Christopher H. Dieterich

(Facsimile) (310) 312-6680

 

5

--------------------------------------------------------------------------------

Section 5.6 Further Assurances. The parties hereto shall do and perform or cause
to be done and performed all such further acts and things and shall execute and
deliver all such other agreements, certificates, instruments or documents as any
other party may reasonably request from time to time in order carry out the
intent and purposes of this Agreement and the consummation of the transactions
contemplated hereby.

Section 5.7 Counterparts. This Agreement may be executed in any number of
counterparts, each of which may be executed by fewer than all of the parties,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument. Fax
copies are accepted as evidence of signatures.

Section 5.8 Severability. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided that no such severability shall be effective if
it materially changes the economic impact of this Agreement on any party.

Section 5.9 Headings. Headings of the various sections of this Agreement have
been inserted for convenience of reference only and shall not be relied upon in
construing this Agreement. Use of any gender herein to refer to any person shall
be deemed to comprehend masculine, feminine and neuter unless the context
clearly requires otherwise.

Section 5.10 Public Statements. Neither party will issue any press release or
make any public statement regarding the transactions contemplated hereby without
providing the other party with prior notification of the contents of such press
release or public statement or consulting with the other party prior to the
issuance of such press release or public statement, except as may be required by
applicable law.

Section 5.11 Expenses. Each party hereto shall pay its own costs and expenses
incurred in connection herewith, including the fees of its counsel, auditors and
other representatives, whether or not the transactions contemplated herein are
consummated.

Section 5.12 No Third Party Rights. Nothing in this Agreement shall create or be
deemed to create any rights in any person or entity not a party to this
Agreement except for such rights as may exist by virtue of any contract or other
agreement existing on the date hereof.

Section 5.13 Entire Agreement; Amendment. This Agreement and the other documents
delivered pursuant hereto constitute the full and entire understanding and
agreement between the parties with regard to the subject matter hereof and
thereof and supersede all prior agreements and understandings among the parties
relating to the subject matter hereof. Neither this Agreement nor any term
hereof may be amended, waived, discharged or terminated other than by a written
instrument signed by each of the parties hereto.




[Signature Page Follows]


6

--------------------------------------------------------------------------------




This Listing and Consulting Agreement supersedes all the previous Listing
agreements, if any, verbal or written, between EBIG and AREM, and is now agreed
to and accepted as of September 27, 2007.

EASTBRIDGE INVESTMENT GROUP CORPORATION, INC.

By: /s/ Keith Wong

Name: Keith Wong

Title: Chief Executive Officer and Director




On behalf of AREM WINE PTY, LTD.

By: /s/ Thomas Tang

Name: Thomas Tang

Title: President and Director




APC Marketing PTY, LTD.

By: /s/ Thomas Tang

Name: Dr. Thomas Tang

Title: President and Director










7

--------------------------------------------------------------------------------



















